Citation Nr: 1550223	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-17 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) with depression and anxiety for the periods September 18, 2009 to May 25, 2011 and July 1, 2011 to September 12, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1996 to March 1997 and from January 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction is now with the St. Paul, Minnesota RO.

By a rating decision of March 2005, the Veteran was granted service connection by the St. Paul RO for posttraumatic stress disorder (PTSD) with an evaluation of 50 percent, effective April 9, 2004.

In May 2007, the St. Paul RO increased the evaluation for PTSD with depressive disorder not otherwise specified from 50 percent to 70 percent, effective November 8, 2005.  The Veteran did not appeal the rating decision.

A rating decision of February 2009 continued the 70 percent evaluation for PTSD with depression and anxiety.

In September 2010, the Veteran filed a claim for an increased rating for his PTSD.  In August 2011, the Denver RO assigned a temporary evaluation of 100 percent, effective from May 25, 2011 to July 1, 2011, on the basis of hospitalization for more than 21 days.  The rating decision confirmed and continued a 70 percent evaluation for PTSD effective July 1, 2011, following the expiration of the temporary 100 percent rating.

On September 1, 2011, the Veteran filed a notice of disagreement with respect to the August 2011 rating decision.  A statement of the case (SOC) was issued in February 2012, and a supplemental statement of the case (SSOC) was issued in April 2012.  The SSOC granted entitlement to an increased evaluation of 100 percent for PTSD with depression and anxiety, effective September 12, 2011.

On September 12, 2011, the Veteran filed a claim for "independent unacceptability," which was construed by the RO as a claim for individual unemployability based on PTSD.  By a rating decision of April 2012, the Denver RO denied the claim.  The Veteran did not appeal the rating decision.

In July 2012, the Veteran filed a VA Form 9 with respect to the rating decision of August 2011.  The Veteran seeks a higher disability rating.  He stated in connection with the filing of his appeal: "I disagree with Rating Decision August 10, 2011.  I feel the 100% evaluation should have continued at 100% and not reassigned 70% July 1, 2011.  Therefore, I am entitled the day I filed an original claim for increase on September 18, 2010.  See Veteran's statement of July 2012.

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

By a filing of June 2015, the Veteran informed VA that he has legally changed his name to Zachary John Leen.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.




FINDING OF FACT

For the period under review, the Veteran's symptoms of PTSD, including suicidal and homicidal ideation, episodes of violence, agitation, sleep disturbance, hypervigilance, severe isolation, poor behavioral controls, and difficulty with memory and concentration, cause total occupational and social impairment.


CONCLUSION OF LAW

Resolving any reasonable doubt in favor of the Veteran, the criteria for a rating of 100 percent for PTSD with depression and anxiety are met for the period September 18, 2009 to May 25, 2011, and for the period July 1, 2011 to September 12, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act of 2000

Duty to notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA satisfied the duty to notify by a letter of November 2010, which informed the Veteran as to how to substantiate a claim for an increased evaluation and as to how VA determines ratings and effective dates.

Duty to assist

VA has a duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and there is no reasonable possibility that further assistance would aid in substantiating the claim.  The evidence of record includes statements of the Veteran, a lay statement, an employer's statement, service treatment records, and VA treatment records.

The Veteran underwent VA medical examinations for his PTSD in March 2012, February 2011, February 2009, and January 2009.  The examination reports reflect that the examiners examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA examinations and medical opinions must be adequate).

Under the circumstances of this case, VA has satisfied the notification and duty-to-assist provisions of the law, and no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Entitlement to an increased rating for PTSD

Rating criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2014); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411, with the following representative criteria for percentage ratings of 100 percent and 70 percent:

100 percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The words "such symptoms as" in the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 mean "for example" and do not represent an exhaustive list of symptoms that must be found before granting a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Differentiating a 30% evaluation from a 50% evaluation, for example, would be extremely ambiguous without those examples provided in the diagnostic codes.  Id.  While each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of the given examples.  Put another way, the severity represented by the examples may not be ignored.  A veteran may qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

A factor for consideration is the Global Assessment of Functioning (GAF) score, the scale reflecting "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the rating agency must be familiar with the DSM-IV, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015). 

A GAF score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61-70 is defined as some mild symptoms or some difficulty in social, occupational, or school functioning.  A GAF of 71-80 is defined by symptoms that are transient and expectable reactions to psychosocial stressors.  A GAF of 81-90 indicates absent or minimal symptoms, and a GAF of 91 to 100 would indicate superior functioning in a wide range of activities or no symptoms.

The DSM-5 recommends that Global Assessment of Functioning (GAF) scores no longer be used due to their conceptual lack of clarity.  See DSM-5 at 16.  The Board acknowledges that VA, effective August 4, 2014, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The recent regulatory update to incorporate the current DSM into the regulations did not change the disability evaluation criteria in 38 C.F.R. § 4.130, the Schedule for Ratings for Mental Disorders.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the CAVC, or the United States Court of Appeals for the Federal Circuit.

As the Veteran's claim was first certified to the Board in July 2012 (and later recertified to the Board in September 2015), the claim was pending before the Board before August 4, 2014.  Therefore, in evaluating the severity of PTSD, the Board may consider GAF scores assigned to the Veteran, and the diagnosis of the Veteran's PTSD need not conform to DSM-5.  See 38 C.F.R. § 4.125(a) (2015).  A GAF score has been seen as a probative, but not determinative, indicator of a claimant's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran filed a claim for an increased PTSD rating on September 18, 2010.  Unless the law specifically provides otherwise, the effective date of an award based on a claim for an increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application for the increase.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2015).  The effective date of an award of increased compensation shall be the earliest date for which it is factually ascertainable that an increase in disability occurred, if the application is received within one year from such date.  See 38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  Thus, if the evidence shows an increase in the severity of the Veteran's PTSD at any time from September 18, 2009 (within one year of VA's receipt of the application for an increased rating on September 18, 2010), an increased evaluation can date from the day of that demonstrated increase. 

For the period May 25, 2011 to July 1, 2011, the Veteran was assigned a temporary evaluation of 100 percent on the basis of hospitalization over 21 days for PTSD treatment.  He has also been granted entitlement to an evaluation of 100 percent for PTSD with depression and anxiety, effective September 12, 2011.  In light of this rating history, the two periods for which the Veteran seeks an increased rating relate to when his PTSD with depression and anxiety was rated at 70 percent, specifically the period of 1) September 18, 2009 to May 25, 2011 and 2) July 1, 2011 to September 12, 2011.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's continuing symptoms of PTSD from September 18, 2009 represent total occupational and social impairment due to PTSD.  For the relevant periods under appeal, there is at least a balance of positive and negative evidence as to whether the Veteran's symptoms are on a par with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives or one's own name, or symptoms of a similar frequency and severity.

The Veteran testified that, as a result of his PTSD symptoms, he has had difficulty meeting his job requirements (such as by being forgetful), was advised by a VA doctor not to go to work, and has repeatedly left jobs since 2005.  See transcript of October 2015 Board hearing.  He reports having to drop out of educational courses he was taking as a result of PTSD.  Id.  He further states that, since 2005, he has "isolated" himself at home and experienced forgetfulness and disorientation, nightmares and sleep difficulty, and two divorces caused by his PTSD.  Id.  He claims to have also had suicidal and homicidal thoughts throughout this period, stating that he sometimes untruthfully denied such thoughts when asked during evaluation sessions.  He also claims to have had persistent delusions since 2005.  Beginning in January 2011, the Veteran took leave from work pursuant to the Family Medical Leave Act.  Id.

In a November 2009 VA treatment record, the Veteran stated that his "PTSD and depression symptoms are really bad sometimes ... unbearable."  He estimated his depression at that time to be "7 to 8 on a 0 to 10 scale."   He denied having suicidal thoughts and reported working "as many as 56 hours a week."

A VA treatment record of May 2010 notes that the Veteran has "occasional suicidal ideation without plan or intent," that his "hygiene is adequate," and that he was experiencing "marital conflict."
 
In an October 2010 VA treatment record, the following symptoms are documented: disrupted sleep pattern, dislike of crowds, increased anger and irritability, self-isolation, and marijuana use to self medicate.  Also noted were the Veteran's "thoughts of self harm" and "that he has even considered specific means of suicide."

The Veteran underwent a VA medical examination for PTSD in February 2011.  The Veteran rated his day to day mood as "either depressed or angry."  It was noted that he "tends to have very low self-esteem, ...lack[s] enjoyment, . . .[and] tends to feel 'run down' much of the time."  See February 2011 VA examination report.  While he visited two of his children from a previous marriage about once every other weekend, his relationship with his three younger brothers was "non-existent."  He "got along well with his father" and had "one friend, with whom he lives."  Id.

According to the Veteran, "smoke marijuana [is] all I really do."  In the examiner's opinion, the Veteran's "daily cannabis abuse likely contributes significantly to depression, concentration, and judgment problems."  Id.

The February 2011 examiner noted the Veteran's report of having done "physical things, such as breaking his phone."  The Veteran reported working but also "missing a lot of work."  The examiner noted "problems with attendance at work" and the Veteran's report of having "a reputation of being short/irritable with coworkers."  The Veteran's appearance was clean and his speech clear.  His attitude toward the examiner was characterized as both "cooperative and irritable."  The Veteran's affect was "incongruent (he would share problems with a smirk or smile on his face").   His mood was "anxious, hopeless, dysphoric."  The examiner also noted that the Veteran was "easily distracted," had a "short attention span," and was "preoccupied with one or two topics."  The examiner noted no delusions or hallucinations and found the Veteran to understand "outcomes of behavior."  The report documented the Veteran's symptoms of sleep impairment, daily nightmares, panic attacks, and inappropriate behavior around others.  It was noted that the Veteran "tends to count stairs," but this was not considered to be a ritual.  Id. 

The Veteran reported homicidal thoughts, such as toward his wife.  Suicidal thoughts were said to "come and go."  The Veteran was furthermore found to have "poor impulse control," to have had "episodes of violence", and to have "no ability to maintain minimum personal hygiene" (the Veteran "showers every three days; changes clothes every day)."  Memory was found to be "mildly impaired."  The Veteran is not capable of managing financial affairs.  Id.  The Veteran told the February 2011 examiner that he misses work when he feels "like I'm going to harm someone that day.'"  Id.

The examiner assigned the Veteran a GAF score of 50, which indicates "serious symptoms."  The examiner stated that the Veteran's "depressive symptoms center around low self-esteem and feeling of hopelessness."  Id.

The examiner found deficiencies in thinking, family relations, work, and mood as evidenced by "missing work, mostly for fear of losing control if he allowed himself to go to work."  The Veteran was found to be "persistently depressed and irritable and anxious."  He has "low stress tolerance."  The report also noted that the Veteran found it difficult to explain the "easy" proverb "don't count your chickens before they hatch" when asked to do by the examiner.  The Veteran first asked the examiner, "What's a proverb?"  Id.

A March 2012 letter from a VA doctor states that the Veteran has "severe posttraumatic stress disorder."  See March 2012 letter of Dr. E.B. M.D.  The latter diagnosis was made on the basis of treatment during the "preceding two years."  Id.  Presumably, therefore, the Veteran's symptoms of severe PTSD date at least to March 2010 in the doctor's opinion.  The symptoms noted by the VA doctor were: "intrusive recollections of trauma associated with severe distress and guilt, nightmares almost nightly of traumatic events, strong avoidance of thoughts and feelings, . . . avoidance of reminders of trauma, . . . decreased range of emotion, . . . socially isolated, . . . anger and irritability, hypervigilance, insomnia, difficulty concentrating, . . . [and] excessive startle."  The Veteran's mood was described as "chronically depressed."   His symptoms were found to "greatly interfere with his ability to work and impair important relationships."  Id.

For the relevant period under consideration, there is record evidence of delusions, hallucinations, homicidal and suicidal ideation, violence, inappropriate behavior, disorientation, memory loss, at least intermittent inability to perform activities of daily living, and an inability to manage one's financial affairs.  While the February 2011 examiner did not find "total occupational and social impairment due to PTSD signs and symptoms" from a medical perspective, the Board finds that several symptoms described in the examiner's report, such as suicidal and homicidal ideation and episodes of violence, appear to be similar in severity, frequency, and duration to the examples of total occupational and social impairment listed in the schedule of ratings of mental disorders.  See 38 C.F.R. § 4.130 (2015).

There is at least a balance of evidence as to whether the overall level of severity of the Veteran's PTSD more closely approximates the criteria for a 100 percent disability rating under 38 C.F.R. § 4.130.  The evidence leads the Board to conclude that a 100 percent disability rating is warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that the factors specified for each incremental rating are examples rather than requirements for a particular rating and that analysis should not be limited to those listed symptoms).  Upon a review of the lay and medical evidence, the symptomatology associated with the Veteran's PTSD is found to most closely approximate a 100 percent disability rating for the periods September 18, 2009 to May 25, 2011 and July 1, 2011 to September 12, 2011.

Today's ruling will result in a 100 percent rating for PTSD with depression and anxiety from September 18, 2009.  As noted above, the Veteran has already been assigned the maximum rating of 100 percent for the period May 25, 2011 to July 1, 2011 (on a temporary basis based on hospitalization for over 21 days for PTSD treatment) and from September 12, 2011.

TDIU considerations

The Board observes that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed a claim for TDIU that was denied by the RO in a rating decision of April 2012.  The Veteran did not appeal the rating decision.

A 100 percent rating under the schedule for rating disabilities means that a veteran is totally disabled.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is generally no need and no authority to otherwise rate that veteran as totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU to be moot where a 100 percent schedular rating had been awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his or her disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

In the case at hand, there is no allegation or evidence that TDIU may be awarded independently of the Veteran's PTSD.  The Veteran, in addition to being service-connected for PTSD at a 100 percent evaluation, is also service-connected for the following disabilities: tinnitus, with an evaluation of 10 percent from April 9, 2004, and chronic sinusitis, with an evaluation of zero percent from July 1, 2012.  The Veteran has not argued, and no evidence indicates, that the service-connected disabilities of tinnitus and chronic sinusitis have prevented the Veteran from securing or following a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16 (2014).  Accordingly, there is no question or controversy for consideration by the Board with regard to TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).


ORDER

Entitlement to an evaluation of 100 percent for posttraumatic stress disorder (PTSD) with depression and anxiety for the period September 18, 2009 to May 25, 2011, and for the period July 1, 2011 to September 12, 2011, is granted, subject to regulations applicable to the payment of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


